                                            Case 3:18-cv-01865-RS Document 150 Filed 01/04/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                       UNITED STATES DISTRICT COURT

                                   8                                      NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           STATE OF CALIFORNIA, et al.,
                                  10                                                                Case No. 18-cv-01865-RS
                                                            Plaintiffs,
                                  11                                                                        18-cv-02279-RS
                                                    v.
                                  12
Northern District of California




                                                                                                    ORDER GRANTING IN PART AND
 United States District Court




                                           WILBUR ROSS, et al.,
                                  13                                                                DENYING IN PART MOTION IN
                                                            Defendants.                             LIMINE
                                  14
                                           ------------------------------------------------------
                                  15       CITY OF SAN JOSE, et al.,
                                  16                        Plaintiffs,

                                  17                v.

                                  18       WILBUR L. ROSS, et al.,
                                  19                        Defendants.

                                  20             On December 21, 2018, Defendants1 filed a motion in limine requesting: (1) exclusion of
                                  21   five fact witnesses disclosed by Plaintiffs after the close of discovery and within a month of trial;
                                  22   (2) the admission of the Administrative Record into evidence; and (3) the exclusion of all evidence
                                  23

                                  24   1
                                        Plaintiffs in Case No. 18-cv-1865 are the State of California, the County of Los Angeles, the
                                  25   City of Los Angeles, the City of Fremont, the City of Long Beach, the City of Oakland, the City of
                                       Stockton, and the Los Angeles Unified School District (collectively, “California Plaintiffs”).
                                  26   Plaintiffs in Case No. 18-cv-2279 are the City of San Jose and the Black Alliance for Just
                                       Immigration (“BAJI”) (collectively, “San Jose Plaintiffs”). Defendants in both matters are Wilbur
                                  27   Ross, in his official capacity as Secretary of the U.S. Department of Commerce; the U.S.
                                       Department of Commerce; Ron Jarmin, in his official capacity as Acting Director of the U.S.
                                  28   Census Bureau; and the U.S. Census Bureau.
                                           Case 3:18-cv-01865-RS Document 150 Filed 01/04/19 Page 2 of 3




                                   1   beyond the Administrative Record relating to the merits of this litigation.

                                   2          None of the parties to this action object to the admission of the Administrative Record.2

                                   3   Accordingly, these documents are admitted. The question whether additional evidence should be

                                   4   included in the Administrative Record, or whether extra-record evidence should be considered

                                   5   when evaluating the merits of this litigation, is reserved for trial. Therefore, the only remaining

                                   6   question is whether to exclude the testimony of Plaintiffs’ newly disclosed fact witnesses.

                                   7          On December 12, 2018, Plaintiffs served Defendants with supplemental initial disclosures

                                   8   under Federal Rule of Civil Procedure 26(a). These disclosures included five previously

                                   9   undisclosed fact witnesses whose testimony Plaintiffs intend to use to establish standing.3 Upon

                                  10   submitting these supplemental disclosures, Plaintiffs offered to meet and confer with Defendants

                                  11   regarding related discovery, however no further discussion occurred. One week later, Defendants

                                  12   submitted the present motion requesting these witnesses be barred from testifying.
Northern District of California
 United States District Court




                                  13          Under Federal Rule of Civil Procedure 37, a party that fails to identify a witness as

                                  14   required by Rule 26(a) may not call that witness to testify at trial “unless the failure was

                                  15   substantially justified or is harmless.” Fed. R. Civ. P 37(a). This rule “gives teeth” to Rule 26’s

                                  16   disclosure requirements and provides “a strong inducement for disclosure.” Goodman v. Staples

                                  17   The Office Superstore, LLC, 644 F.3d 817, 827 (9th Cir. 2011). “[T]he burden is on the party

                                  18   facing sanctions to prove harmlessness.” Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d

                                  19   1101, 1107 (9th Cir. 2001).

                                  20

                                  21   2
                                         For the purposes of this order the “Administrative Record” simply refers to the documents the
                                  22   parties agreed to admit in their joint pretrial statement. See Docket 119 (State of California v.
                                       Ross); Docket 125 (City of San Jose v. Ross). There was some discussion at the pretrial conference
                                  23   regarding the full scope of the administrative record and Plaintiffs’ right to move for additions to
                                       that record. As explained below, the question of whether additional materials should be included
                                  24   in the administrative record is reserved pending trial.
                                       3
                                  25     The California Plaintiffs disclosed two witnesses, Amy Bodek, Director of the Department of
                                       Planning for the County of Los Angeles, and Andrew Westall, Assistant Chief Deputy of the
                                  26   Office of Los Angeles City Council President. The San Jose Plaintiffs disclosed the remaining
                                       three new witnesses, Jill Bourne, Raymond Riordan, and Deputy Chief of Police Anthony Mata,
                                  27   but subsequently withdrew Mr. Mata as a witness.

                                  28                                             ORDER GRANTING IN PART AND DENYING IN PART MOTION IN LIMINE
                                                                                                  CASE NOS. 18-cv-01865-RS & 18-cv-02279-RS
                                                                                          2
                                          Case 3:18-cv-01865-RS Document 150 Filed 01/04/19 Page 3 of 3




                                   1          Plaintiffs argue persuasively that this delayed disclosure is harmless. As Plaintiffs note,

                                   2   Defendants declined to depose or seek discovery with respect to any of Plaintiffs’ lay witnesses in

                                   3   this action, including Plaintiffs other standing witnesses. This suggests Defendants “would also

                                   4   not have deposed [the new witnesses] even if given the opportunity.” Ellis v. J.P. Morgan Chase

                                   5   & Co., No. 12-cv-03897, 2015 WL 9178076, at *8 (N.D. Cal. Dec. 17, 2015). This conclusion is

                                   6   bolstered by the fact that Defendants made no attempt to meet and confer regarding discovery

                                   7   related to these new witnesses. While there is no longer time to engage in even limited discovery

                                   8   without significant disruption, there likely was time to do so between December 12, when the

                                   9   supplemental disclosures were provided, and the beginning of trial on January 7. Finally, there is

                                  10   no indication the testimony at issue is likely to be the subject of dispute. This testimony apparently

                                  11   describes various uses of census data by California localities. Unsurprisingly, Defendants have

                                  12   elected not to cross-examine any of these witnesses. In sum, Plaintiffs have successfully
Northern District of California
 United States District Court




                                  13   demonstrated that admission of these witnesses’ testimony is harmless. Accordingly, Defendants’

                                  14   request to exclude these witnesses is denied.

                                  15

                                  16   IT IS SO ORDERED.

                                  17

                                  18   Dated: 01/04/2019

                                  19                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                             ORDER GRANTING IN PART AND DENYING IN PART MOTION IN LIMINE
                                                                                                  CASE NOS. 18-cv-01865-RS & 18-cv-02279-RS
                                                                                         3
